DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2018/060007.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 recite the limitation "by weight of concrete" in line 2 of each respective claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brenneis et al. (US 2010/0258312) in view of Horner et al. (US 3,208,524), as evidenced by Reddy et al. (US 2008/0300149).
Claim 1. Brenneis discloses A plugging material (Abstract; [0007]) comprising hydraulic cement ([0015]; [0022]), amorphous silica ([0032]), …, a retarder ([0031]), clay ([0027]; [0032]), and an aqueous base ([0018]), the material being injectable into a wellbore ([0033])1.  Brenneis discloses that the plugging composition may comprise various additives ([0032]), but Brenneis does not disclose polysaccharides.  However, Horner teaches a plugging material for plugging lost circulation zones and highly porous strata, wherein the plugging material comprises polysaccharides (Col. 1, lines 11-21; Col. 2, line 38 – Col. 3, line 19).2  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the plugging material in Brenneis with polysaccharides, as taught by Horner, in order to minimize the time required for effective plugging (Col. 2, lines 24-26).
Claim 2. Brenneis in view of Horner teach The material of claim 1.  Horner further teaches wherein the polysaccharides are cross-linked (Col. 4, lines 49-65; Col. 5, lines 14-26).
Claim 3. Brenneis in view of Horner teach The material of claim 1.  Brenneis further discloses wherein the retarder comprises at least one of an organo phosphoric acid, a modified sulfonated styrene-maleic anhydride polymer, lignosulfonate, or a polyacrylic acid ([0031]).  
Claim 4. Brenneis in view of Horner teach The material of claim 1.  Brenneis further discloses further comprising at least one of a resin, a latex, a stabilizer, a pozzolan, a microsphere, an aqueous superabsorber, a viscosifying agent, a suspending agent, a dispersing agent, an extender, a salt, an accelerant, a surfactant, a stimulating agent, a defoamer, a settling-prevention agent, a weighting material, an elastomer, a vitrified shale, an expansion additive, a gas migration control additives a formation conditioning agent, an acid, or and a base ([0027]; [0032]).  
Claim 5. Brenneis in view of Horner teach The material of claim 1.  Brenneis further discloses wherein the hydraulic cement comprises at least one of Portland cement, a pozzolana cement, a gypsum cement, a high alumina content cement, a slag cement, a high magnesia content cement, a shale cement, an acid or a base cement, a fly ash cement, a zeolite cement system, a kiln dust cement system, a microfine cement, a metakaolin, or a pumice ([0011]; [0013]; [0023]; [0025]; [0027]).  
Claim 6. Brenneis in view of Horner teach The material of claim 1.  Brenneis further discloses wherein the aqueous base comprises at least one of fresh water, brackish water, or saltwater ([0018]).  
Claim 7. Brenneis in view of Horner teach The material of claim 1.  Brenneis further discloses wherein the pH of the aqueous base is adjusted with sodium hydroxide ([0025]).  
Claim 8. Brenneis in view of Horner teach The material of claim 1.  Brenneis further discloses wherein the material has a density of less than about 12 pounds per gallon ([0012]).  Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the density in Brenneis to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 9. Brenneis in view of Horner teach The material of claim 1.  Brenneis further discloses wherein the material has a thickening time to 70 Bc at 320°F and 5000 psi of at least two hours ([0041]).  
The material of claim 1.  Brenneis does not disclose wherein the material has a 10-second static gel strength of at least 6 lbf/100ft2 at 180°F, and a 10-minute static gel strength of at least 14 lbf/100ft2 at 180°F.  However, since Brenneis as modified by Horner teach the same composition as claimed, the plugging material would inherently act in the same manner as claimed.  If there is any difference between the composition of Brenneis as modified by Horner and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held that “products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Claim 11. Brenneis in view of Horner teach The material of claim 1.  Brenneis does not disclose wherein the material has a 10-second static gel strength of at least 15 lbf/100ft2 at 180°F, and a 10-minute static gel strength of at least 45 lbf/100ft2 at 180°F.  However, since Brenneis as modified by Horner teach the same composition as claimed, the plugging material would inherently act in the same manner as claimed.  If there is any difference between the composition of Brenneis as modified by Horner and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held that “products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Claim 12. Brenneis in view of Horner teach The material of claim 1.  Brenneis does not explicitly disclose wherein the material has an ultimate compressive strength over 100 psi at 340°F.  However, Brenneis does disclose optimizing the compressive strength ([0015]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the compressive strength in Brenneis to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 13. Brenneis in view of Horner teach The material of claim 1.  Brenneis does not disclose wherein the material transitions from 100 lbf/100ft2 to 500 lbf/100ft2 in 30 minutes or less, at 320°F and 5000 psi.  However, since Brenneis as modified by Horner teach the same composition as claimed, the plugging material would inherently act in the same manner as claimed.  If there is any difference between the composition of Brenneis as modified by Horner and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held that “products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Claim 14. Brenneis in view of Horner teach The material of claim 1.  Horner does not explicitly teach wherein the polysaccharides are present in an amount of about 1 percent by weight of concrete to about 10 percent by weight of concrete.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the polysaccharide concentration in Brenneis as modified by Horner to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 15. Brenneis in view of Horner teach The material of claim 1.  Brenneis further discloses wherein the retarder is present in an amount of about 2 percent by weight of concrete to about 15 percent by weight of concrete ([0031]).  Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the retarder concentration in Brenneis to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 16. Brenneis in view of Horner teach The material of claim 1.  Brenneis further discloses that the plugging material may comprise lost-circulation and/or fluid loss control additives ([0032]).   Horner further teaches wherein the material is positionable in the wellbore to substantially seal one or more permeable zones in the wellbore, and prevent a loss of circulation of drilling fluids and cement slurries through the permeable zones (Col. 1, lines 11-21; Col. 2, line 38 – Col. 3, line 19).
Claims 17-20. Claims 17-20 are substantively similar to Claims 1-16; therefore, the Examiner applied the rejection(s) and rationale(s), above, to Claims 17-20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
        2 Reddy et al. (US 2008/0300149) provides evidence that polysaccharides may be used as a cement additive.